IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,543-01


EX PARTE MICHAEL WAYNE ELIAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-04-36180-V
IN THE 292ND DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty, and after a
time of deferred adjudication community supervision, his guilt was adjudicated and he was convicted
of aggravated assault and sentenced to five years' imprisonment. 
	Applicant was placed on deferred adjudication supervision on April 27, 2005.  His guilt was
adjudicated and he was sentenced to five years' imprisonment on February 7, 2007.  He alleges that
his counsel was ineffective for failing to inform him of his right to appeal that decision to adjudicate
his guilt.  At the time of his adjudication, there was no right to appeal that decision.  Tex. Code
Crim. Proc. art. 42.12 §5(b).
	Based on this Court's independent review of the entire record, we deny relief.

Filed: March 24, 2010
Do not publish